                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

LANSANA CONTEH,                               )       CASE NO. 4:18CV1357
                                              )
                        Petitioner,           )       JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )
                                              )
WILLIAM BARR,                                 )       MEMORANDUM OF OPINION
U.S. ATTORNEY GENERAL,                        )       AND ORDER
                                              )
                        Respondent.           )

CHRISTOPHER A. BOYKO, J:

         This matter is before the Court on Magistrate Judge George J. Limbert’s Report and

Recommendation (Doc. #8) to grant Respondent’s Motion to Dismiss (Doc. #7) and dismiss

Petitioner Lansana Conteh’s Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

(Doc. #1) in its entirety with prejudice. The Magistrate Judge based his Recommendation on

this Court’s lack of jurisdiction due to the deportation of Petitioner after the Petition had been

filed.

         “Under Article III of the Constitution, federal courts may adjudicate only actual, ongoing

cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990) (citations

omitted). To invoke a federal court’s jurisdiction, “[t]he parties must continue to have a

“‘personal stake in the outcome’” of the lawsuit. Id. at 478 (quoting Los Angeles v. Lyons, 461
U.S. 95, 101 (1983) (internal quotations omitted)). A federal district court may entertain an

application for habeas relief only by a person held in government custody. 28 U.S.C. § 2241(c).

All evidence before this Court suggests Petitioner is no longer “in custody.” See Doc. 7-2,

Declaration of Deportation Officer Aaron Husband.1

       For a district court to exercise habeas jurisdiction after release, a petitioner must

demonstrate he was in custody at the time he filed the petition and his release did not render the

petition moot. Spencer v. Kemna, 523 U.S. 1, 7 (1998). An action is moot if “events occur

during the pendency of a litigation which render the court unable to grant the requested relief.”

Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir. 1986). “If a case becomes moot, it does not

satisfy the ‘case and controversy’ requirement of Article III ... and the federal courts are

powerless to decide it.” Id.

       Petitioner requested the Court “immediately release Petitioner from custody.” He has not

requested any other relief with respect to his removal order. In fact, “Petitioner does not

challenge the validity of the removal order aganist [sic] him.” (Doc. 1, PageID# 2). Since

Immigration and Customs Enforcement deported Petitioner, this Court can no longer grant

Petitioner’s requested relief. As such, this case is moot. See Enazeh v. Davis, 107 F. App’x 489,

491 (6th Cir. 2004) (a petitioner’s deportation renders his claim for release from detention moot).

And the Petitioner has not advanced, nor can the Court determine, any exception to the mootness

doctrine. See Lane v. Williams, 455 U.S. 624, 632-34 (1982) (exceptions to the mootness

doctrine occur when the released prisoner can establish he will suffer future collateral

consequences from the action or that the petitioner would be subjected to the same action again).



       1
      See also, Doc. 10 (returned mail stamped with “INMATE PAROLED OR
RELEASED”).
As mentioned, Petitioner only sought his immediate release pending deportation, not relief from

any collateral consequences to his removal.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge, GRANTS Respondent’s Motion to Dismiss and DISMISSES Petitioner’s Petition in its

entirety with prejudice. The Court finds an appeal from this decision could not be taken in good

faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.
                                        T$ISJTUPQIFS " #PZLP
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: April 1, 2019
